Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., in re Berg, 140 F.3d 1428, 46 USPG2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Gir, 1993); in re Longi\ 759 F.2d 887, 225 USPQ 845 (Fed. Cir. 1985); in re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); in re Vogel, 422 F.2d 438, 184 USPQ 619 (CCPA 1970); and in re Thonngton, 418 F.2d 528, 183 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c.) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspo.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/716,350 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both have the common subject matter: 
An agricultural system, a mobile agricultural machine, and a method of controlling a mobile agricultural machine.
A communication system that receives an information map that map values of a characteristic to different geographic location in a field.
A geographic position sensor that detects a geographic location of the agricultural machine.
An in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location.
A predictive model generator that generates a predictive model that indicates a relationship between values of the characteristic and the agricultural characteristic based on a value of an optical characteristic and the value of the agricultural characteristic detected by the in-situ sensor corresponding to the geographic location.
The only difference between the conflicting claims in two applications is minor and that is not distinguishing the overall appearance of one over the other.  For instance, the currently examined application recites a “the value of the agricultural characteristic detected by the in-situ sensor” while the co-pending application recites “weed value detected by the in-situ sensor”; the currently examined application recites the “optical characteristic” while the co-pending application recites “characteristic in the information map.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Examiner’s Comments regarding the Cited Prior Art
The following reference is cited by the examiner. However, it is not considered as a right prior art against the claimed invention.
The patent application publication No. 2016/0147962 A1 (Vollmar reference) discloses an automated agricultural activity determination system and method, in which when the user device’s location falls within a predefined geofence associated with a field identifier and the user account, a set of sensor measurement indicative of an agricultural treatment at the user’s device is recorded.  Vollmar is not teaching or even suggesting at least the limitations of “receiving a prior information map that includes values of an optical characteristic corresponding to different geographic locations in a field; a geographic position sensor that detects a geographic location of the agricultural work machine; an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location.”
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667